Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of November 2, 2018,
by and between AXT, INC., a Delaware corporation (“Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I

CREDIT TERMS

SECTION 1.1.      LINE OF CREDIT.

(a)          Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including November 30, 2020, not to exceed at any time the aggregate
principal amount of Ten Million Dollars ($10,000,000.00) (“Line of Credit”), the
proceeds of which shall be used for Borrower’s working capital requirements and
other general corporate purposes.  Borrower’s obligation to repay advances under
the Line of Credit shall be evidenced by a promissory note dated as of November
2, 2018, as modified from time to time (“Line of Credit Note”), all terms of
which are incorporated herein by this reference.

(b)          Borrowing and Repayment.  Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
herein.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(c)          Standby Letter of Credit Subfeature.  As a subfeature under the
Line of Credit, Bank agrees from time to time during the term thereof to issue
or cause an affiliate to issue standby letters of credit for the account of
Borrower (“Subfeature Standby Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Subfeature Standby Letters of Credit
shall not at any time exceed One Million Dollars ($1,000,000.00).  The form and
substance of each Subfeature Standby Letter of Credit shall be subject to
approval by Bank, in its sole discretion.  Each Subfeature Standby Letter of
Credit shall be issued for a term not to exceed three hundred sixty-five (365)
days, as designated by Borrower; provided however, that no Subfeature Standby
Letter of Credit shall have an expiration date more than three hundred
sixty-five (365) days beyond the maturity date of the Line of Credit (any such
Standby Letter of Credit, an “Extended Date Letter of Credit”).  Notwithstanding
anything to the contrary contained herein, Borrower shall, not less than ninety
(90) days prior to the maturity date of the Line of Credit, provide Bank with
cash collateral (which may be in addition to or, if agreed by Bank, may be a
replacement for, such other collateral that may have been granted by Borrower to
Bank, pursuant to this Agreement or otherwise), consisting of a deposit account
maintained by Borrower with Bank in an amount that is not less than one hundred
five percent (105%) of the undrawn amount of all Extended Date Letters of
Credit, as evidenced by and subject to the security agreements and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  The undrawn amount of all Subfeature Standby Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder.  Each Subfeature Standby Letter of Credit shall be
subject to the additional terms and conditions of Bank’s standard standby letter
of credit agreement and all applications and related documents required by Bank
in connection with the issuance thereof.  Each drawing paid under a Subfeature
Standby Letter of Credit shall be deemed an advance under the Line of Credit and
shall be repaid by Borrower in accordance with the terms and conditions of this
Agreement applicable to such advances; provided however, that if advances under
the Line of Credit are not available, for any reason, at the time any drawing is
paid, then Borrower shall immediately pay to Bank the full amount drawn,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest applicable to
advances under the Line of Credit.

SECTION 1.2.      INTEREST/FEES.

(a)          Interest.  The outstanding principal balance of each credit subject
hereto shall bear interest, and the amount of each drawing paid under any Letter
of Credit shall bear interest from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest set forth in
each promissory note or other instrument or document executed in connection
therewith.  The promissory notes or other instruments or documents executed in
connection with the credit(s) subject to this Agreement may calculate interest
at a rate equal to the sum of an index rate of interest plus a margin rate of
interest.  In the event any index rate of interest would be less than zero
percent (0.0%),







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

then the index rate of interest shall be deemed to be zero percent (0.0%) and
the applicable promissory note or other instrument or document shall bear
interest at a rate equal to the margin rate of interest.

(b)          Computation and Payment.  Interest shall be computed on the basis
set forth in each promissory note or other instrument or document required
hereby.  Interest shall be payable at the times and place set forth in each
promissory note or other instrument or document required hereby.

(c)          Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to
one-quarter percent (0.25%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the daily unused amount of the Line of Credit, which fee
shall be calculated on a quarterly basis by Bank and shall be due and payable by
Borrower in arrears on the fifteenth (15th) day of each fiscal quarter,
commencing on January 15, 2019.

(d)          Letter of Credit Fees.  Borrower shall pay to Bank fees upon the
issuance of each Letter of Credit, upon the payment or negotiation of each
drawing under any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank’s standard fees and charges then in effect for such
activity.

SECTION 1.3.     COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect
all principal, interest and fees due under each credit subject hereto by
debiting Borrower’s deposit account number with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof.  Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

SECTION 1.4.     COLLATERAL. As security for all indebtedness and other
obligations of Borrower to Bank, other than indebtedness that is excluded from
such secured obligations by the terms of the security agreement(s) required
hereunder, Borrower shall grant to Bank security interests of first priority in
the Collateral (as defined in that certain Security Agreement: Business Assets,
dated as of the date hereof, by and between Borrower and Bank (the “Security
Agreement”), including, but not limited to, all Borrower’s rights to payment,
inventory, general intangibles (except for Intellectual Property), deposit
accounts, accounts receivable, equipment and other personal property, in each
case, to the extent located, received or held within the United States.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.

As used in this Agreement, “Copyrights” means any and all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work thereof, whether published or unpublished
and whether or not the same also constitutes a trade secret.

As used in this Agreement, “Intellectual Property” means, with respect to any
person, all of such person’s right, title, and interest in and to the following:

(a)          its Copyrights, Trademarks and Patents;

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, and operating
manuals;

(c)          any and all source code;

(d)          any and all design rights which may be available to such person;

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

As used in this Agreement, “Patents” means all patents, patent applications and
like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same.

As used in this Agreement, “Trademarks” means any trademark and servicemark
rights, whether registered or not, applications to register and registrations of
the same and like protections, and the entire goodwill of the business of
Borrower connected with and symbolized by such trademarks.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1.      LEGAL STATUS.  Borrower is: (a)  a corporation, duly organized
and existing and in good standing under the laws of Delaware, and is qualified
or licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) not the target of any trade or
economic sanctions promulgated by the United Nations or the governments of the
United States, the United Kingdom, the European Union, or any other jurisdiction
in which the Borrower is located or operates (collectively, “Sanctions”).

SECTION 2.2.      AUTHORIZATION AND VALIDITY.  This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
“Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.

SECTION 2.3.      NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the organizational and governing
documents of Borrower, or result in any breach of or default under any material
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower may be bound.

SECTION 2.4.      LITIGATION.  There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 2.5.      CORRECTNESS OF FINANCIAL STATEMENT.  The annual financial
statement of Borrower dated December 31, 2017, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower for the periods
presented therein, (b) disclose all liabilities of Borrower that are required to
be reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank, Permitted
Liens, or as otherwise permitted by Bank in writing.

SECTION 2.6.      INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 2.7.      NO SUBORDINATION.  There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

SECTION 2.8.      PERMITS, FRANCHISES. Except to the extent that failure to so
possess could not result in a Material Adverse Effect, Borrower possesses, and
will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable law.

As used in this Agreement, “Material Adverse Effect” means, with respect to
Borrower and its Subsidiaries, (a) a material adverse effect on the operations,
business, assets, properties, liabilities (actual or contingent) or condition
(financial or otherwise) of any such person or entity, (b) a material impairment
of the ability of any such person or entity to perform its obligations under the
Loan Documents to which it is a party, (c) a material impairment of the rights
and remedies of Bank under any Loan Document or (d) an impairment of the
legality, validity, binding effect or enforceability against Borrower of any
Loan Document.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 2.9.      ERISA.  Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

SECTION 2.10.    OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

SECTION 2.11.    ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the
environment.  Borrower has no material contingent liability in connection with
any release of any toxic or hazardous waste or substance into the environment.

ARTICLE III

CONDITIONS

SECTION 3.1.      CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

(a)          Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(b)          Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:

(i)    This Agreement and each promissory note or other instrument or document
required hereby.

(ii)   The Security Agreement.

(iii)  Corporate Resolutions and Certificate of Incumbency Borrower.

(iv)  Satisfactory Pre-Loan Audit.

(v)   Such other documents as Bank may require under any other Section of this
Agreement.

(c)          Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower or any Third Party Obligor hereunder, if any, nor any material decline,
as determined by Bank, in the market value of any collateral required hereunder
or a substantial or material portion of the assets of Borrower or any such Third
Party Obligor, if any.

(d)          Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage, in form, substance, amounts, covering risks and issued by
companies satisfactory to Bank, and where required by Bank, with lender loss
payable endorsements in favor of Bank, including without limitation, policies of
marine cargo insurance, and policies of fire and extended coverage insurance
covering all real property collateral required hereby, with replacement cost and
mortgagee loss payable endorsements, and such policies of insurance against
specific hazards affecting any such real property, including terrorism, as may
be required by governmental regulation or Bank.

(e)          Audit.  Bank shall have received from Borrower results of a
pre-loan audit and collateral exam, in form and substance satisfactory to Bank,
and with results satisfactory to Bank.

SECTION 3.2.      CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

(a)          Compliance.  The representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects, except for any representation







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

and warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of the date of such extension of credit with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date), and on each such date, no Event of Default as defined
herein, and no condition, event or act which with the giving of notice or the
passage of time or both would constitute such an Event of Default, shall have
occurred and be continuing or shall exist.

(b)          Documentation.  Bank shall have received all additional documents
which may be required in connection with such extension of credit including
without limitation, the following:

(i)    For the issuance of a commercial letter of credit under any credit
subject to this Agreement, Bank’s standard Application for Commercial Letter of
Credit.

(ii)   For the issuance of a standby letter of credit under any credit subject
to this Agreement, Bank’s standard Application for Standby Letter of Credit.

(c)          Payment of Fees.  Bank shall have received payment in full of any
fee required by any of the Loan Documents to be paid at the time such credit
extension is made.

(d)          Letter of Credit Documentation.  Prior to the issuance of any
letter of credit, Bank shall have received a Letter of Credit Agreement and any
other letter of credit documentation required by Bank, in each case completed
and duly executed by Borrower.

ARTICLE IV

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 4.1.      PUNCTUAL PAYMENTS.  Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.

SECTION 4.2.      ACCOUNTING RECORDS.  Maintain, and cause its Subsidiaries to
maintain, adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time upon prior written notice of three (3) business
days, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower.  If at any time any change
in generally accepted accounting principles would affect the computation of any
covenant (including the computation of any financial covenant) and/or pricing
grid set forth in this Agreement or any other Loan Document, Borrower and Bank
shall negotiate in good faith to amend such covenant and/or pricing grid to
preserve the original intent in light of such change; provided, that, until so
amended, (i) such covenant and/or pricing grid shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) Borrower shall provide to Bank a written
reconciliation in form and substance reasonably satisfactory to Bank, between
calculations of such covenant and/or pricing grid made before and after giving
effect to such change in generally accepted accounting principles.

SECTION 4.3.      FINANCIAL STATEMENTS.  Provide to Bank all of the following,
in form and detail satisfactory to Bank:

(a)          not later than 90 days after and as of each fiscal year end, a form
10-K filed with the U.S. Securities and Exchange Commission (“SEC”), to include
a consolidated audited financial statement of Borrower and its Subsidiaries,
prepared by a certified public accountant acceptable to Bank, to include balance
sheet, income statement and statement of cash flows. The audited annual
financial statements shall be accompanied by the unqualified opinion of such
accountant addressed to Bank;

(b)          not later than 45 days after and as of each fiscal quarter end, a
form 10-Q filed with the SEC, to include a consolidated financial statement of
Borrower and its Subsidiaries, prepared by Borrower and its Subsidiaries, to
include balance sheet and income statement;







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(c)          not later than 45 days after and as of the end of each fiscal
quarter, an aged listing of accounts receivable and accounts payable (but for
accounts payable, only with respect to Borrower), and a reconciliation of
accounts;

(d)          contemporaneously with each annual and quarterly financial
statement of Borrower and its Subsidiaries required hereby, a certificate of the
president or chief financial officer of Borrower, that said financial statements
are accurate, that Borrower and its Subsidiaries are in compliance with all
financial covenants in this Agreement (as evidenced by detailed calculations
attached to such certificate), and that there exists no Event of Default nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default;

(e)          not later than December 31 of each year, a 2-year financial
forecast, in form and substance satisfactory to Bank; and

(f)           from time to time such other information as Bank may reasonably
request.

SECTION 4.4.      COMPLIANCE.

(a)          Comply with, and cause Borrower’s Subsidiaries to comply with, the
requirements of (i) all Sanctions, (ii) all laws and regulations that relate to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto, (iii)  the U.S.
Foreign Corrupt Practices Act of 1977, as amended, (iv) the U.K. Bribery Act of
2010, as amended, and (v) any other applicable anti-bribery or anti-corruption
laws and regulations;

(b)          comply with, and cause Borrower’s Subsidiaries to comply with, the
requirements of all laws, rules, regulations and orders, other than those
referenced in Section 4.4(a), of any jurisdiction in which such entity is
located or doing business, or otherwise is applicable to such entity, except to
the extent that failure to so comply could not result in a Material Adverse
Effect;

(c)          preserve and maintain, and cause Borrower’s Subsidiaries to
preserve and maintain, all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business, except to
the extent that failure to so preserve and maintain could not result in a
Material Adverse Effect; and







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(d)          comply with the provisions of all documents pursuant to which
Borrower is organized and/or which govern Borrower’s continued existence, except
to the extent that failure to so comply could not result in a Material Adverse
Effect.

SECTION 4.5.      INSURANCE.  Maintain and keep in force, and cause Borrower’s
Subsidiaries to maintain and keep in force, for each business in which they are
engaged, insurance of the types and in amounts customarily carried in similar
lines of business, including but not limited to fire, extended coverage,
commercial general liability, flood, and, if required, hurricane, windstorm,
seismic property damage and workers’ compensation, with all such insurance
carried in amounts satisfactory to Bank, and deliver to Bank from time to time
at Bank’s request schedules setting forth all insurance then in effect, together
with a lender’s loss payee endorsement for all such insurance naming Bank as a
lender loss payee.  Such insurance may be obtained from an insurer or through an
insurance agent of Borrower’s choice, provided that any insurer chosen by
Borrower is acceptable to Bank on such reasonable grounds as may be permitted
under applicable law.

SECTION 4.6.      FACILITIES.  Keep, and cause Borrower’s Subsidiaries to keep,
all properties useful or necessary to each of their businesses in good repair
and condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.

SECTION 4.7.      TAXES AND OTHER LIABILITIES.  Pay, and cause each of
Borrower’s Subsidiaries to pay, and discharge when due any and all indebtedness,
obligations, assessments and taxes, both real or personal, including without
limitation federal and state income taxes and state and local property taxes and
assessments, except (a) such as they may in good faith contest or as to which a
bona fide dispute may arise, and (b) for which they have made provision, to
Bank’s satisfaction, for eventual payment thereof in the event any of them are
obligated to make such payment.

SECTION 4.8.      LITIGATION.  Promptly give, and cause Borrower’s Subsidiaries
to promptly give, notice in writing to Bank of any litigation pending or
threatened against Borrower or any subsidiary of Borrower.

SECTION 4.9.      FINANCIAL CONDITION.  Maintain the consolidated financial
condition of Borrower and its Subsidiaries as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(a)          Net income after taxes (as presented in the Borrower’s Form 10-Ks
and 10-Qs filed with the SEC) not less than $1.00 on a trailing 12-month basis,
determined as of each fiscal quarter end, with no two consecutive quarters of
losses.

(b)          Quick Ratio not less than 1.10 to 1.0 at each fiscal quarter end,
with “Quick Ratio” defined as the aggregate of (i) cash and cash equivalents,
short-term investments and long-term investments of cash (as detailed in
Borrower’s Form 10-Ks and 10-Qs filed with the SEC), of which at least Ten
Million Dollars ($10,000,000.00) is unrestricted cash held in Borrower’s U.S.
operating and investment accounts, plus accounts receivable billed or invoiced
from the United States to account debtors worldwide; divided by the sum of (ii)
total current liabilities plus, without duplication, the outstanding balance
remaining under the Line of Credit, plus, without duplication, the outstanding
balance remaining under that certain promissory note from Borrower’s subsidiary
Beijing Tongmei Xtal Technology Co., Ltd. to Industrial and Commercial Bank of
China in the original principal amount of Fifty Million Renminbi
(¥50,000,000.00) (“the ICBC Debt”).

SECTION 4.10.    NOTICE TO BANK.  Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property.

As used in this Agreement, “Subsidiary” means any corporation or other entity of
which at least the majority of the equity securities or other ownership
interests having ordinary voting power for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by Borrower and/or by one or more of Borrower’s Subsidiaries.  Unless
otherwise qualified, references to “Subsidiary” or “Subsidiaries” herein shall
refer to those of Borrower.

ARTICLE V

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

to Bank under any of the Loan Documents remain outstanding, and until payment in
full of all obligations of Borrower subject hereto, Borrower will not, and will
not permit any Subsidiary to, without Bank’s prior written consent:

SECTION 5.1.      USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof, or directly or
indirectly use any such proceeds for the purpose of (a) providing financing to,
or otherwise funding, any targets of Sanctions; or (b) providing financing for,
or otherwise funding, any transaction which would be prohibited by Sanctions or
would otherwise cause Bank or any of Bank’s affiliates to be in breach of any
Sanctions.

SECTION 5.2.      CAPITAL EXPENDITURES.  Make any additional investment in fixed
assets in the fiscal quarter ending December 31, 2018 in excess of an aggregate
of Thirty-Two Million Dollars ($32,000,000.00), and in excess of an aggregate of
Ten Million Dollars ($10,000,000.00) for each fiscal year thereafter; provided
that any unused amounts in the fiscal quarter ending December 31, 2018 under
this provision may be carried over and utilized in fiscal year 2019.

SECTION 5.3.      LEASE EXPENDITURES.  Incur any operating lease expense, except
(i) in connection with Borrower’s office leases and (ii) various leases that do
not result, individually or in the aggregate, in payments in excess of One
Million Dollars ($1,000,000.00) in any fiscal year.

SECTION 5.4.      OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist
any indebtedness for borrowed money or liabilities resulting from borrowings,
loans or advances, whether secured or unsecured, matured or unmatured,
liquidated or unliquidated, joint or several, except (a) the liabilities of
Borrower to Bank; (b) purchase money indebtedness incurred in connection with
the purchase of equipment in an aggregate amount incurred after the date of this
Agreement not in excess of One Million Dollars ($1,000,000.00); (c) indebtedness
consisting of loans or advances permitted pursuant to Sections 5.7(b), (c), (d),
and (f) hereto; and (d) the ICBC Debt existing as of the date hereof in an
amount not to exceed Eight Million Dollars ($8,000,000).

SECTION 5.5.      MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s or any Subsidiary’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s or any Subsidiary’s assets except in the ordinary course of its
business; provided, however, that Borrower may sell its equity interests in any
Subsidiary solely if Borrower owns, directly or indirectly, less than 50% of all
issued and outstanding equity interests in such Subsidiary as of the date of
this Agreement.  For the avoidance of doubt, Borrower shall be allowed to enter
into (but not







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

consummate) any such merger or acquisition transaction, provided that the
obligations hereunder shall be paid off and terminated in connection with such
transaction.

SECTION 5.6.      GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets as security for, any
liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank or in connection with office leases, equipment leases
or vendor contracts entered into in the ordinary course of business.

SECTION 5.7.      LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to
or investments in any person or entity, except (a) any of the foregoing existing
as of, and disclosed to Bank prior to, the date hereof; (b) existing
intercompany loans or advances to Baoding Tongmei Xtal Technology Co., Ltd. in
an amount not exceeding Thirty Million Renminbi (¥30,000,000.00); (c) existing
intercompany loans or advances to MaAnShan JinMei Gallium Ltd. in an amount not
exceeding Five Million Renminbi (¥5,000,000.00); (d) existing intercompany loans
or advances to ChaoYang TongMei Xtal Technology Co., Ltd. in an amount not
exceeding Thirty Million Renminbi (¥30,000,000.00); (e) loans, investments or
advances consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers in the ordinary course of business
or the endorsement of negotiable instruments for deposit or collection in the
ordinary course of business; and (f) additional loans or advances to
Subsidiaries of Borrower in amounts not to exceed an aggregate of One Million
Dollars ($1,000,000.00) in any fiscal year.

SECTION 5.8.      PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist
a security interest in, or lien upon, all or any portion of Borrower’s or any
Subsidiary’s assets now owned or hereafter acquired, including without
limitation Intellectual Property, except the following (collectively, “Permitted
Liens”):

(a)  any of the foregoing, in or upon assets not constituting Intellectual
Property, in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof;

(b)  liens for taxes, fees, assessments and governmental charges not delinquent
or to the extent that payment therefor shall not at the time be required to be
made in accordance with the provisions of Section 4.7, provided that no notice
of any such lien has been filed or recorded under the Internal Revenue Code and
the Treasury Regulations adopted thereunder;







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(c)  security interests in assets not constituting Intellectual Property
securing indebtedness permitted under Section 5.4(b) herein (provided that (i)
such security shall be created substantially simultaneously with the acquisition
of the related property, (ii) such security interests do not at any time
encumber any property other than the property financed and the proceeds thereof,
(iii) the amount of indebtedness secured thereby is not increased, except in
connection with a refinancing or replacement thereof that does not exceed the
amount specified in Section 5.4(b), and (iv) the principal amount of
indebtedness secured by any such security interest shall at no time exceed one
hundred percent (100%) of the original price for the purchase of such
property(including customary fees, costs and expenses) at the time of purchase);

(d)  liens of carriers, warehousemen, mechanics and materialmen, and other like
liens arising in the ordinary course of business, for sums not due or to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 4.7;

(e)  deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of Borrower and its Subsidiaries;

(f)   leases or subleases of real property granted in the ordinary course of
Borrower’s and its Subsidiaries’ business (or, if referring to another person or
entity, in the ordinary course of such person or entity’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s and its
Subsidiaries’ business (or, if referring to another person or entity, in the
ordinary course of such person or entity’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(g)  liens securing judgments for the payment of money not constituting an Event
of Default under Section 6.1(f) or securing appeal or other surety bonds
relating to such judgments;

(h)  liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
and/or its Subsidiaries in excess of those set forth by regulations promulgated
by







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

the Federal Reserve Board, and (ii) such deposit account is not intended by
Borrower or any Subsidiary to provide collateral to the depository institution;

(i)   liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
and

(j)   liens in existence on the date hereof on the real property of Borrower’s
subsidiary Beijing Tongmei Xtal Technology Co., Ltd securing the ICBC Debt.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.1.      The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:

(a)          Borrower shall fail to pay when due any principal, interest, fees
or other amounts payable under any of the Loan Documents.

(b)          Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

(c)          Any default in the performance of or compliance with (1) any
collateral value requirement set forth herein or any other Loan Document; or (2)
any obligation, agreement or other provision contained herein or in any other
Loan Document (other than those specifically described as an “Event of
Default”), and with respect to such default under this subdivision (2) that by
its nature can be cured, such default shall continue for a period of twenty (20)
days from its occurrence.

(d)          Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder or any general partner or joint







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

venturer in Borrower if a partnership or joint venture (with each such
guarantor, general partner and/or joint venturer referred to herein as a “Third
Party Obligor”) has incurred any debt or other liability to any person or
entity, including Bank.

(e)          Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

(f)           The filing of a notice of judgment lien against Borrower or any
Third Party Obligor; or the recording of any abstract or transcript of judgment
against Borrower or any Third Party Obligor in any county or recording district
in which Borrower or such Third Party Obligor has an interest in real property;
or the service of a notice of levy and/or of a writ of attachment or execution,
or other like process, against the assets of Borrower or any Third Party
Obligor; or the entry of a judgment against Borrower or any Third Party Obligor;
or any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or any Third
Party Obligor.

(g)          There shall exist or occur any event or condition that Bank in good
faith believes impairs, or is substantially likely to impair, the payment or
performance by Borrower, any Third Party Obligor, or the general partner of
either if such entity is a partnership, of its obligations under any of the Loan
Documents.

(h)          The death or incapacity of Borrower or any Third Party Obligor if
an individual.  The withdrawal, resignation or expulsion of any one or more of
the general partners in Borrower or any Third Party Obligor if a
partnership.  The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(i)           The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower or any change in control of Borrower or any entity
or combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of thirty-five percent (35%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest).

(j)           The sale, transfer, hypothecation, assignment or encumbrance,
whether voluntary, involuntary or by operation of law, without Bank’s prior
written consent, of all or any part of or interest in any real property
collateral required hereby.

SECTION 6.2.      REMEDIES.  Upon the occurrence of any Event of
Default:  (a) all principal, unpaid interest outstanding and other indebtedness
of Borrower under each of the Loan Documents, any term thereof to the contrary
notwithstanding, shall at Bank’s option and without notice (except as expressly
provided in any mortgage or deed of trust pursuant to which Borrower has
provided Bank a lien on any real property collateral) become immediately due and
payable without presentment, demand, protest or any notices of any kind,
including without limitation, notice of nonperformance, notice of protest,
notice of dishonor, notice of intention to accelerate or notice of acceleration,
all of which are hereby expressly waived by Borrower; (b) the obligation, if
any, of Bank to extend any further credit under any of the Loan Documents shall
immediately cease and terminate; and (c) Bank shall have all rights, powers and
remedies available under each of the Loan Documents, or accorded by law,
including without limitation the right to resort to any or all security for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party pursuant to applicable law.  All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1.      NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 7.2.      NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

BORROWER:

AXT. Inc.

 

 

 

4281 Technology Drive

 

 

 

Fremont, CA 94538

 

 

 

 

BANK:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

400 Hamilton Avenue, Suite 110

 

 

 

Palo Alto, CA 94301

 

 

 

Attn: AXT Inc. Relationship Manager

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

SECTION 7.3.      COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys’ fees (to include outside counsel fees and all allocated
costs of Bank’s in-house counsel to the extent permissible), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, whether or not
suit is brought, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity. Notwithstanding
anything in this Agreement to the contrary, reasonable attorneys’ fees shall not
exceed the amount permitted by law.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 7.4.      SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, any guarantor hereunder or the business of such guarantor, if
any, or any collateral required hereunder.

SECTION 7.5.      ENTIRE AGREEMENT; AMENDMENT.  To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof.  This Agreement may be amended or modified
only in writing signed by each party hereto.

SECTION 7.6.      NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

SECTION 7.7.      TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

SECTION 7.8.      SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

SECTION 7.9.      COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

SECTION 7.10.    GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of California (such State, Commonwealth or
District is referred to herein as the “State”), but giving effect to federal
laws applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.

SECTION 7.11.    BUSINESS PURPOSE.  Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.

SECTION 7.12.    ARBITRATION.

(a)          Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to (i) any credit subject hereto, or any of the Loan Documents,
and their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.  In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

(b)          Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.

(c)          No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d)          Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

(e)          Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

the arbitrator upon a showing that the request for discovery is essential for
the party’s presentation and that no alternative means for obtaining information
is available.

(f)           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

(g)          Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.

(h)          Real Property Collateral; Judicial Reference.  Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

(i)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

(j)           Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.

[Continues With Signatures On Following Page]







--------------------------------------------------------------------------------

 

Exhibit 10.1

Credit Agreement, dated as of November 2, 2018, by and between AXT, Inc. and
Wells Fargo Bank, National Association

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.

 

 

 

WELLS FARGO BANK,

AXT, INC.

NATIONAL ASSOCIATION

 

 

By: /s/ Morris S. Young

By: /s/ Victor Choi

Name: Morris S. Young

Name: Victor Choi

Title: Chief Executive Officer

Title: Vice President

 



--------------------------------------------------------------------------------